Title: To John Adams from Elkanah Watson, 28 June 1812
From: Watson, Elkanah
To: Adams, John



Respectable Sir
Pittsfield 28 June 1812

Nearly One third of a Century has elapsed, Since I first did myself the honor to write you from  & I shall always recollect with gratitude the kindness I have uniformly experienced from you in all situations.
By a coincidence of singular Vicissitude, (on my part) you are at the head of the respectable Massts Agricultural Society & I am undeservedly I admit placed at the head of the Berkshire A. S—.
In this honourable Station I have exerted my utmost to be usefull & I regret much the turbulence of the times has forced me to abandon my Neutral Ground (in respect to parties) & merge myself in the Ranks of the Supporters of Our Constituted National Authorities; Since I considered it criminal for any Man, to attempt supporting Neutral ground when our country is at war— & equally so, to join those avowedly hostile to national Measures.
Meaning to avoid all political matters I only State the above fact, to regret the probability, that Our peacefull efforts to support the best course good of agricultural will in all probability greatly interrupt Our pleasing prospects, resulting from a Chain of well combined Measures heretofore persued.
Nothing Short, of pecuniary aid from the Capital—for the purpose of paying Out prize premiums—will enable us under existing circumstances, to Keep a’live an Institution, which had excited the Admiration—& was fixing the attention of whole community, a susceptible of rendering great & general good to the community in promoting both in Agriculture & Manufacturies. I was in Boston last Jany. & regretted Much I could not have had the honor of meeting you
Gov Hull & myself had fixed a day to have paid you Our personal respects at Quincy—but the Severity of the weather prevented. While there I mentioned to Mr. Laurel—Mr. Ting—Mr Pomeroy & Several other Gentlemen of your respectable Society, the impossibility of my  Life—Vigor & usefullness in Our measure. Short of pecuniary aid—& that we naturally turned Our eyes t’wards your Society for Aid—these Gentlemen all assured me, of their approbation of Such aid being afforded us 3 or 400 $ for the express purpose only of paying Out in prize premiums—that your funds, were accumulating—& of little practical utility & that their was No doubt of its being offered to us under proper regulations & Since which—to my Surprize & regret I have heard Nothing on the Subject
Now Sir—after this plain Statement of facts—permit me to Solicit your patriotic countenance to the Measure—& If it is to be granted No time should be lost, to Make it usefull; as we ought immediately to designate objects of Agriculture for prize premium to enable people to preparee for Our next exhibition in Octr.—but without Such aid—it will be useless ever again to attempt a contingeance of Our exertion & it certainly for me will be painfull to me to attempt it without the patronage of your Society. One thing Men I beg leave to State—when in Boston Mr. Bussy gave me half a bushel of Small Siberian wheat which I took infinite pains to distribute in every section of the County, & the attention of the public was highly excited that it would prove a Valuable substitute for the last winter wheat in this Country—but alas! None of it has appear’d & Mr. B— thinks it was kiln dried in Siberia according to the practice of the Country. Now Sir—among the great & important services you have rendered your Country for a half a Century—you may add one great & very important Item to your usefullness, by wrieting Our Ambassader at Petersburg & Soliciting a few bushels of  to arrive by October of the wheat described so as to be sure it is not kiln dried.
Respectfully & cordially
E. Watson